Allow me to extend my warm congratulations to Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session and to assure him of our cooperation as he carries out his important mission. I would also like to express our appreciation to Mr. Peter Thomson, who led the work of the General Assembly at its seventy-first session with talent and discernment.
A decade ago in the Assembly, we deplored the emergence of various global crises, in particular financial ones and their adverse consequences on the world economy. Even today, developing countries, including my own, continue to suffer the consequences of the fall in the prices of our exports. This situation negatively impacts the financing of our countries’ development plans and strategies.
Humankind is also called upon to address new kinds of conflicts, such as those related to the challenges of terrorism, whose growing tentacles threaten our stability and further impoverish our economies. Equally important are the challenges related to climatic and environmental hazards, whose damaging consequences have been demonstrated in the recent landslide in Sierra Leone, the onslaught of the hurricanes in the Caribbean and the United States, and the earthquake in Mexico. We take the opportunity to express, from this rostrum, our solidarity with the bereaved Governments and families in the various affected countries.
Moreover, the ongoing phenomena of drought and desertification weaken our ecosystems, in particular the drying up of Lake Chad, causing massive population displacements and increasing pressure on the already limited resources of our countries. Its foreseeable disappearance would be a disaster for the 50 million human beings who live off the resources that Lake Chad provides. The letter and spirit of the theme of our current session and the commitments contained in the Paris Agreement on Climate Change should encourage the international community to save Lake Chad.
The economic and financial crisis affecting developing countries is undermining the efficient implementation of the 2030 Agenda for Sustainable Development, which was tirelessly built on the achievements of the Millennium Development Goals. Its adoption in 2015 gave rise to a great deal of hope because it is supposed to reverse the growth of poverty and promote development. However, with the persistence of the economic crisis, recurring threats to peace and security, the appearance of cyclical pandemics and the increase in the phenomenon of migration, we fear that these scourges will have a negative impact on the implementation of the Agenda.
In this difficult economic context, in early September in Paris Chad organized a round table to finance its national development plan. We take this opportunity to thank all those who contributed to the success of the round table. We hope that the pledges made on that occasion will be fulfilled.
At the political level, Chad intends to consolidate its institutions and strengthen the democratic process by renewing its institutional framework. With this in mind, next October, in line with the social project of President of the Republic of Chad, His Excellency Mr. Idriss Deby Itno, Chad will convene a national forum on the institutional reforms charged with adapting the administrative and political structures to the country’s new realities.
In addition to the difficult economic context, we in the subregion of the Sahel and the Sahara face particular security and humanitarian challenges. Indeed, the security situation in the countries of the Sahel and the Sahara continues to deteriorate as a result of the actions of terrorists, armed groups and traffickers of all stripes throughout the region. Recent attacks by terrorists in the capital of Burkina Faso and against the forces of the United Nations Multidimensional Integrated Stabilization Mission in Mali, as well as almost daily attacks in north-eastern Nigeria and the far north of Cameroon, show their determination to wage war against us to the end.
This resurgence of terrorist attacks challenges us and compels us to respond. This is why the countries of the Group of Five for the Sahel (G-5 Sahel), following the example of the Multinational Joint Task Force, have established the G-5 Sahel Joint Force in the Lake Chad basin to fight the Da’esh-affiliated terrorist group Boko Haram.
In Mali, as in the Lake Chad basin, my country is committed and has made enormous human, material and financial sacrifices. This commitment — undertaken by the President of the Republic, His Excellency Mr. Idriss Deby Itno, with the support of all Chadians — will endure because the collective security of the region and beyond is at stake. We must therefore consolidate our means of response if we want to counter this evil.
The multifaceted support of the international community, and in particular of our Organization, is indispensable. We recognize the primary responsibility of the United Nations in the maintenance of international peace and security. Chad supports its peacekeeping operations throughout the world. Therefore, there is no question of our replacing the other forces engaged in Mali. The G-5 Sahel Joint Force is a complementary entity whose objective is to respond appropriately to the asymmetrical and unconventional warfare waged by terrorists and traffickers of all kinds. It is for this reason that we call upon the United Nations, and in particular the Security Council, to grant a robust mandate to ensure that the Joint Force has sustainable resources to carry out its tasks.
The humanitarian situation is exacerbated by the particularly difficult security situation in our subregion, which is reflected in large-scale humanitarian crises, the massive displacement of people, famine, malnutrition and epidemics. For the past several decades, my country has welcomed more than 600,000 refugees and displaced persons fleeing conflicts in neighbouring countries, as well as returnees and internally displaced persons following the conflicts in Libya and the Central African Republic.
The current global situation and the persistence of hotbeds of tension in Chad are a source of serious concern for my country. While we recognize the sustained support of all our partners for the humanitarian problem in Chad, we call on the international community to make greater efforts to alleviate the suffering of the host populations, refugees and displaced persons.
One of the consequences of economic difficulties and unrest is the massive migration of young Africans to other places, particularly Europe. That is an unbearable phenomenon, considering the conditions of travel and residence in certain countries of transit and reception. That is why Chad, which is a transit country for migrants, is consulting with its various partners to address the root causes of the phenomenon and calls for massive investment in the development programmes in the countries of origin of migrants in order to put a stop to the loss of human resources.
The humanitarian situation can be resolved only if the outbreaks of conflict in the neighbouring countries of Chad are resolved. That is why the Chadian Government is very attentive to those conflicts and will continue to work with the international community to put an end to them. The violence in the Central African Republic continues. Chad welcomes the steps taken by President Touadera and his Government to assert the presence and authority of the State. He has urged all armed factions to commit themselves without delay to the peace process. We believe that the African Initiative for Peace and Reconciliation in the Central African Republic is the opportunity that all parties to the conflict should seize in order to restore peace and security in that brotherly country.
Regarding the situation in Libya, Chad gives its full support to the United Nations and the African Union in the search for reconciliation among the various Libyan parties. But the solution to the crisis is in the hands of the Libyan political actors themselves, who have the historical responsibility to meet the expectations of their people.
South Sudan is like a wound on the body of our continent. Here too, the protagonists have a moral obligation to put an end to the intolerable suffering of the people. The international community should support the revitalization of the August 2015 agreement and the national dialogue.
At the international level, Chad welcomed the resumption of diplomatic relations between the United States and Cuba. There is no longer any obstacle to the normalization of relations between the two countries. My country believes, therefore, that maintaining the decades-long embargo against Cuba is unfair and counterproductive.
The Palestinian question remains a fundamental issue, with evident repercussions on other crises. Thus a just and acceptable solution must be found, one that includes the peaceful coexistence of the two States of Israel and Palestine. Therefore, Chad will support all efforts aimed at the recognition of the State of Palestine in all its aspects and on the basis of the 1967 borders.
The world has been facing an unacceptable crisis in recent weeks, that of the plight of the Rohingya Muslim minority in Burma, who are suffering a veritable ethnic-religious purge. Chad believes that the whole world must rise up in opposition and call on the Burmese Government to put an immediate end to that tragedy.
The Republic of Chad is deeply concerned about the threats to world peace caused by the nuclear tests conducted by North Korea. The leaders of that country must gauge the dramatic consequences that could come about as a result of that policy and should prioritize dialogue in order to assert their rights.
Finally, with regard to the proposals for United Nations reform, Chad reiterates the common position of Africa as determined by the African Group in New York, which emerged from the Ezulwini Consensus. We believe that the best way to reform the United Nations is to reform the Security Council and to grant a seat to Africa as a permanent member, thus enabling it to be involved in the decision-making process in world affairs.
Whether with regard to economic, climatic or environmental questions or domestic or international issues, Chad has always been guided by concern to ensure the safety and welfare that the citizens of the world have the right to expect from their leaders. My country invites each of the States represented here today to implement the theme adopted this year by the Assembly in order to better our planet and the lives of its inhabitants.